Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
LINDA HAUCK, as personal
representative of the Estate of
Deborah A. Chambers,
Plaintiff,
vs. No. CV 18-471 KG/LF
WABASH NATIONAL CORPORATION,

Defendant.

MEMORANDUM OPINION AND ORDER

This matter is before the Court on Defendant Wabash National Corporation’s (Wabash)
Motion in Limine (Motion) (Doc. 156). The Motion is now fully and timely briefed. See (Docs.
159, 164). The Court notes jurisdiction under 28 U.S.C. § 1332. After review of the parties’
briefing and the relevant law, the Court grants in part and denies in part Wabash’s Motion in
Limine (Doc. 156).

L Background & Procedural Posture

Deborah Chambers was fatally injured after her vehicle under-rode the side of a Wabash
tractor-trailer. (Doc. 159) at 1. Plaintiff Linda Hauck, as personal representative, filed the
instant action in the First Judicial District Court of New Mexico. (Doc. 1). On May 21, 2018,
Wabash removed the case to this Court. Jd. The parties subsequently engaged in extensive
motions practice, litigating the proper scope, evidence, and claims for the Court to consider. See,
e.g., (Docs. 32, 33, 34, 36, 39, 66, 77, 88, 90, 91, 92, 109, 113, 136, 137, 150). Wabash’s current
Motion requests relief previously addressed elsewhere in the parties’ pretrial motions and the

Court’s prior Orders. As a result, the Court briefly summarizes the relevant procedural posture.
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 2 of 25

In July 2018, this case was set on a complex discovery track. (Doc. 22) at 1. Nearly a
year later, this Court entered its first of several Memorandum Opinion and Orders (Doc. 104),
holding in abeyance Wabash’s Motion to Dismiss (Doc. 34) and first request for summary
judgment (Doc. 90). (Doc. 104) at 1-3. On January 22, 2020, this Court entered its second
Memorandum Opinion and Order (Doc. 117), granting Wabash summary judgment on Ms.
Hauck’s claims for negligence and strict products liability based on a model year 2000 Wabash
tractor-trailer. (Doc. 117) at 11; (Doc. 118). Over Wabash’s objection, the Court granted Ms.
Hauck leave to amend her Complaint, permitting her to allege that the subject accident involved
a model year 2004 Wabash tractor-trailer. See (Docs. 119, 121).

Subsequently, the Court granted in part and denied in part Wabash’s Motion to Exclude
Expert Testimony (Doc. 136) and Motion for Summary Judgment (Doc. 137). (Docs. 173, 174).
In pertinent part, the Court concluded that Ms. Hauck’s engineering experts, Perry Ponder and
Dr. Stephen Batzer, could not rely on their design prototypes to opine that an economically and
technologically feasible alternative design existed. (Doc. 173). Moreover, the Court denied
Wabash’s second request for summary judgment on Ms. Hauck’s claims for strict products
liability, negligence, and punitive damages. (Doc. 174) at 13-14. In its holding, the Court
concluded that Ms. Hauck raised colorable claims against Wabash based on the absence of side
underride protection for its model year 2004 tractor-trailer. Jd. However, the Court noted that
because Ivy Chambers failed to participate in discovery, Ms. Hauck could not argue for a jury
award that includes a calculation of her damages. Jd. at 14.

Finally, and most recently, the Court granted in part and denied in part Ms. Hauck’s
Motions to Exclude Wabash’s Expert Testimony (Docs. 153, 154, 155). (Doc. 175). After

extensive review of the experts’ reports and the data collected, the Court restricted the proposed
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 3 of 25

testimony of Andrew Irwin, Christopher Bonanti, and Dr. Lars Reinhart, pursuant to the Federal
Rules of Evidence and the principles commanded by Daubert and its progeny. See id. Two
motions now remain pending before the Court. See (Docs. 156, 157).
I. Discussion

Presently before the Court is Wabash’s omnibus Motion, arguing for exclusion of several
types of evidence. (Doc. 156). Specifically, Wabash requests a pretrial ruling on the
admissibility of evidence and testimony regarding: (1) Mr. Ponder’s Angel Wing design; (2) Ivy
Chambers’ damages; (3) “any cost-benefit analysis” to measure Ms. Chambers’ life; (4) its
wealth; (5) its lobbying efforts; (6) “dissimilar’’ crash testing; (7) its “proof of concept” side
underride design; (8) other unconstructed designs; (9) designs that post-date the manufacture of
the trailer at issue; (10) a statement made by the Truck Trailer Manufacturers Association
President; (11) Ms. Hauck’s accident reconstructionist, (12) the “wall of light” testimony; and
(13) the report of the Government Accountability Office. Jd. at 2-21. Ms. Hauck opposes
Wabash’s requests for relief. (Doc. 159). As a result, the Court addresses each of Wabash’s
requests in turn.

A. Angel Wing Design

First, Wabash contends that “[e]vidence regarding [the] Angel Wing [design] is []
irrelevant because it cannot reasonably be held out as a feasible alternative design.” (Doc. 156)
at 8. In response, Ms. Hauck explains that Wabash already raised this argument in its prior
Motion to Exclude. (Doc. 159) at 2, 7. The Court agrees with Ms. Hauck.

Specifically, this Court already opined that Mr. Ponder’s Angel Wing design is unreliable
and inadmissible under the Federal Rules of Evidence. See (Doc. 173) at 20 (concluding that

“Mr. Ponder’s expert opinion[] that an economically and technologically feasible alternative
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 4 of 25

design existed to prevent vehicle under-riding [is] not reliable and, thus, inadmissible under
Federal Rule of Evidence 702”). As a result, Wabash’s current request, arguing for the same
relief already granted, is denied as moot.
B. Evidence of Ivy Chambers’ Damages

Second, Wabash contends that “[b]ecause Ivy [Chambers] opted not to participate in
discovery, she is in no position to offer evidence at trial.” (Doc. 156) at 12. In response, Ms.
Hauck asserts that “[t]his baseless argument was fully briefed in [Ms. Hauck’s] response to
Wabash’s summary judgment motion....” (Doc. 159) at 10. The Court again agrees with Ms.
Hauck.

Indeed, this Court previously explained that it possesses no authority to delineate how
Ms. Chambers’ estate distributes its assets. (Doc. 174) at 12. Nonetheless, the Court opined,
“Tas a sanction for her failure to participate in discovery, and her refusal to be deposed, Ms.
Hauck [is restricted] from presenting evidence on the damages Ivy Chambers sustained because
of Ms. Chambers’ death.” Jd. at 13. Thus, Wabash’s current request, arguing for the same relief
already awarded in this Court’s prior Order (Doc. 174), is denied as moot.

C. Evidence of Cost-Benefit Analysis

Third, Wabash argues that Ms. Hauck should be prohibited from presenting evidence of
the “cost-per-life-saved” metric authored by a former National Highway Traffic Safety
Administration (NHTSA) official. (Doc. 156) at 13. Principally, Wabash asserts that this
calculus is irrelevant to Ms. Hauck’s damage assessment to ascertain the value of Ms. Chambers’
life. Id. In response, Ms. Hauck explains that she “does not intend to use the historical cost-
benefit analysis of side impact guards conducted by the NHTSA to determine the value of Ms.

Chambers’ life.” (Doc. 159) at 11.
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 5 of 25

Absent objection from Ms. Hauck, the Court grants Wabash’s request to exclude
testimony of the “cost-per-life-saved” metric as it applies to the value of Ms. Chambers’ life.
However, to the extent Ms. Hauck attempts to utilize this metric “with other issues in this case
unrelated to the calculation or valuation of ... Ms. Chambers’ life,” that evidence remains
uncontested and, thus, admissible. In all other respects, Wabash’s request is granted without
objection.

D. Evidence of Wabash’s Wealth

Next, Wabash argues that “any evidence regarding [its] wealth or revenue should be
excluded, as such evidence is only admissible in cases in which punitive damages are in issue.”
(Doc. 156) at 5. In response, Ms. Hauck explains that she “has a submissible punitive damages
case,” as asserted in her prior response to Wabash’s Motion for Summary Judgment. (Doc. 159)
at 4. As aresult, Ms. Hauck contends that evidence of Wabash’s wealth is relevant and
admissible. Jd. The Court agrees with Ms. Hauck.

In pertinent part, this Court previously opined that “summary judgment on the issue of
punitive damages is not appropriate because, given the undisputed material facts, a reasonable
jury could ... conclude that Wabash’s refusal to install side-guard protectors was, at a minimum,
reckless.” (Doc. 174) at 12. Therefore, having determined that Ms. Hauck’s claim for punitive
damages may proceed before the jury, the Court finds that evidence of Wabash’s wealth is
properly admissible. See Leon v. FedEx Ground Package Sys., Inc., 313 F.R.D. 615, 637
(D.N.M. 2016) (Browning, J.) (collecting cases) (concluding that “defendant’s wealth is relevant
to the determination of punitive damages”); see also Ruiz v. Southern Pac. Transp. Co., 1981-
NMCA-094, J 32, 97 N.M. 194 (explaining that “New Mexico has adopted the general rule

admitting evidence of a defendant’s wealth for purposes of fixing the amount of punitive
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 6 of 25

damages, if awarded”). On this basis, Wabash’s request to exclude evidence of its wealth is
denied.
E. Evidence of Lobbying Efforts

Next, Wabash requests that this Court preclude Mr. Ponder from testifying on the tractor-
trailer industry’s efforts to lobby against regulations promoting the use of side-guard protectors.
(Doc. 156) at 2. In support, Wabash asserts that Mr. Ponder “did not include anything about
[this] in any of his reports, and [his testimony] should be excluded on this basis....” Jd.
Moreover, Wabash argues that Mr. Ponder’s testimony is “not relevant to either of the claims
that are in issue,” and to the extent it is relevant, its inclusion is unduly prejudicial. Jd. at 3.
Finally, Wabash asserts that this evidence is protected under the Petition Clause of the First
Amendment. Jd.

Mr. Ponder discussed Wabash’s lobbying efforts in his rebuttal report, authored on June
17, 2020. (Doc. 156-1) at 3. Subsequently, at his deposition on July 1, 2020, Mr. Ponder was
asked to elaborate on the opinions proffered in his report. (Doc. 156-2) at 3-5. When asked by
defense counsel if he wanted to share “anything specific to Wabash that [he had] in mind with
respect to lobbying against side underride protection,” Mr. Ponder alluded to additional
documents he found the night before. Jd. at 4-5. Mr. Ponder explained that he did not include
the newly discovered evidence with his previously disclosed materials, nor did he mention it in
his prior reports. Id. at 5.

Ms. Hauck does not contest these facts but, instead, she argues that Wabash “placed its
lobbying efforts ... at issue through its defense in this case, thereby opening the door to Mr.
Ponder’s testimony on lobbying.” (Doc. 159) at 2. Specifically, Ms. Hauck asserts that

Wabash’s expert, Christopher Bonanti, is expected to opine about the “lack of [side underride]
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 7 of 25

regulations,” and “the supposed reasoning behind the lack of regulation[s].” Jd. at 3. Therefore,
she claims, “fundamental fairness requires that [Ms. Hauck] be allowed to rebut such evidence
and argument,” through Mr. Ponder’s testimony. /d.

Nevertheless, Ms. Hauck does not explain why Mr. Ponder did not disclose this
information earlier—for instance, in his rebuttal report. See (Doc. 156-1) at 2 (Mr. Ponder’s
rebuttal report, noting receipt of Mr. Bonanti’s reports); see also Fed. R. Civ. P. 26(a)(2)(B)()-
(vi) (explaining expert disclosure requirements for report materials). In addition, the record is
void of any indication that this evidence could not have been previously discovered and
disclosed. See, e.g., (Doc. 156-2) at 4-6 (noting that newly introduced evidence consisted of
lobbying reports from 2015 and 2017). Absent any reasoning or rationale advanced to justify
Mr. Ponder’s untimely disclosure, this mid-deposition reveal unfairly prejudices Wabash.
Specifically, by the time Mr. Ponder produced these additional materials, the experts had already
engaged in rigorous study, numerous exchanges of reports, and lengthy deposition questioning.
Thus, Wabash did not have adequate time to investigate this material, have its own experts study
it, or prepare its case in response.

Notwithstanding this conclusion, the Court notes that a party may introduce impeachment
evidence for the first time during a deposition. See Fed. R. Civ. Pro. 26(a)(1)(A)(@i) (explaining
disclosure requirements for impeachment evidence). Thus, consistent with the Federal Rules of
Civil Procedure, Ms. Hauck may offer this evidence at trial to impeach Wabash’s witnesses or
experts. See id Otherwise, the reports remain inadmissible because of their untimely disclosure.

The other information about lobbying that was properly disclosed in Mr. Ponder’s
reports, however, is admissible. Specifically, Mr. Ponder properly disclosed that he would

discuss Wabash’s agreement with other industry partners and the expense reports it submitted to
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 8 of 25

the federal government. See e.g., (Doc. 156-1) at 3. In addition, Wabash has repeatedly argued
that the lack of industry regulations on side underride protection plainly shield it from civil
liability. See (Doc. 137) at 13; (Doc. 174) at 10 (rejecting Wabash’s argument that “because no
trailer manufacturers currently utilize side-guard protectors, its current design cannot be
considered unreasonably dangerous”). Therefore, evidence that Wabash played a part in crafting
these regulations is plainly relevant under its own theory of the case.

Moreover, Wabash’s reliance on the Petition Clause of the First Amendment to exclude
this evidence is without merit. In two related cases in the 1960s, the United States Supreme
Court crafted the Noerr-Pennington doctrine, explaining that individuals and corporations that
petition the government cannot be held liable for antitrust violations if their lobbying activity
adversely impacts their competitors. See Eastern R.R. Presidents Conf. v. Noerr Motor Freight,
Inc., 365 U.S. 127, 136 (1961); United Mine Workers of Am. v. Pennington, 381 US. 657, 670
(1965). Since the doctrine’s initial inception, it has been extended outside the antitrust context to
apply to other “common law torts.” Scott v. Hern, 216 F.3d 897, 914 (10th Cir. 2000) (collecting
cases). The pertinent question for a court to consider in assessing the doctrine’s applicability is
whether the imposition of liability would “infringe or chill [the defendant’s] right to petition...”
Id.

This Court need not look beyond the Pennington decision to determine that the doctrine
is inapplicable here. Specifically, in Pennington, the Supreme Court explained that even if
evidence of lobbying is “for some reason [] barred from forming the basis of a suit, [it] may
nevertheless be introduced if it tends reasonably to show the purpose and character of the
particular transactions under scrutiny.” Pennington, 381 U.S. at 670, n.3. In accord with

Pennington’s mandate, “courts have invoked the doctrine only where the cause of action itself is
Case 1:18-cv-00471-KG-LF Document 176 Filed 06/09/21 Page 9 of 25

based on the act of lobbying or filing a lawsuit.” Mason v. Texaco, Inc., 741 F.Supp. 1472, 1500
(D. Kan. 1990) (collecting cases); see also In re Brand Name Prescription Drugs Antitrust
Litigation, 186 F.3d 781, 789 (7th Cir. 1999) (explaining that district judge “erred in treating the
doctrine as a rule of evidence that forbids the introduction of evidence ... relating to efforts to
obtain governmental protection”); In re Tylenol (Acetaminophen) Marketing, Sales Practices &
Products Liability Litigation, 181 F.Supp. 3d 278, 306 (E.D. Pa. 2016) (concluding that “[i]t
would be a stretch to say that Noerr-Pennington bars any use of any evidence of the defendants’
petitioning of the government’).

As a result, the Court concludes that the Noerr-Pennington doctrine does not apply to
exclude evidence of Wabash’s lobbying efforts. Most importantly, here, Ms. Hauck does not
allege a cause of action for civil conspiracy, or otherwise assert a claim based on Wabash’s
lobbying efforts. For these reasons, the Court rejects Wabash’s argument to exclude this
evidence from admission.

In summary, Mr. Ponder may not testify about, and Ms. Hauck may not seek to introduce,
the lobbying reports provided to Wabash for the first time during Mr. Ponder’s deposition.
These documents were not properly disclosed, and Ms. Hauck failed to indicate why they should
nonetheless be admitted. Consistent with the Federal Rules of Civil Procedure, this evidence
may only be used for impeachment purposes. However, Ms. Hauck may elicit testimony from
Mr. Ponder on the other information regarding lobbying that he properly disclosed in his reports.
Notwithstanding this conclusion, the Court will not permit what may amount to a “trial within a
trial” or for Ms. Hauck to establish the lengths at which Wabash engaged in lobbying activity.
While this information is relevant, timely, and not barred by the Petition Clause of the First

Amendment, its introduction still must comport with Rule 403, specifically, that it does not
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 10 of 25

waste time or needlessly result in the presentation of cumulative evidence. Resultingly,
Wabash’s objection on this point is granted in part and denied in part.
F. Dissimilar Crash Testing

Next, Wabash contends the vehicle crash testing that Ms. Hauck’s experts relied on in
proffering their opinions present materially different circumstances than the accident at issue.
(Doc. 156) at 6-7. For example, Wabash explains that one test used a “completely different type
of trailer,” and others used a “2012 Hyundai Elantra, a 1994 Nissan Sentra, and a 1993 Chevrolet
Beretta.” Jd. at 7. Given these stark dissimilarities, Wabash contends the tests are unreliable and
should be excluded from the jury’s purview. Id.

In response, Ms. Hauck alleges that the tests serve to “merely illustrate[] principles used
to form an expert opinion.” (Doc. 159) at 5 (quoting Gilbert v. Cosco, Inc., 989 F.2d 399, 402
(10th Cir. 1993)). Indeed, Ms. Hauck argues, her experts “are not offering or utilizing these
crash tests to recreate the subject accident.” Jd. Rather, the experts rely on these tests to
illustrate principles of “vehicle dynamics, vehicle performance[,] and occupant kinematics in
collisions between passenger vehicles and trailers equipped with underride protection devices.”
Id. Therefore, she contends that because the testing is used as an illustrative tool rather than
proof of the accident’s conditions, it need not mirror Ms. Chambers’ collision. Jd.

The general rule is that “experiments which purport to recreate an accident must be
conducted under conditions similar to that accident, while experiments which demonstrate
general principles used in forming an expert’s opinion are not required to adhere strictly to the
conditions of the accident.” Gilbert, 989 F.2d at 402. In this way, courts distinguish between an
expert’s “demonstration” and their “recreation,” the former of which may only be used to

“demonstrate the basic principles underlying [the expert’s] opinion.” Pandit v. American Honda

10
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 11 of 25

Motor Co., Inc., 82 F.3d 376, 382 (10th Cir. 1996). Moreover, “when experiments do not
simulate the actual events at issue, the jury should be instructed that the evidence is admitted for
a limited purpose or purposes.” Gilbert, 989 F.2d at 402 (citing Robinson v. Audi NSU Auto
Union Aktiengesellschaft, 739 F.2d 1481, 1484 (10th Cir. 1984)); see also Pandit, 82 F.3d at 382
(explaining that jury must be “informed the experiments were merely demonstrative”).

Here, Mr. Lewis’ expert opinion goes beyond “demonstrating basic principles” related to
side underride protectors.! Instead, Mr. Lewis uses the dissimilar crash models to support his
conclusion that “Ms. Chambers would have survived the accident” if an underride guard were
installed on the tractor-trailer. (Doc. 164-2) at 32-34; see also (Doc. 164-3) at 4 (explaining that
“Thad there been a side underride guard that performed like the one in this test ... Ms. Chambers
could still be alive today”). In addition, Mr. Lewis explicitly compared the underride rate of Ms.
Chambers’ vehicle with the underride rates of the test vehicles equipped with side-protectors.
(Doc. 164-2) at 34; see also (Doc. 164-3) at 6 (explaining that “testing I have referenced[] serves
to invalidate the defense’s contention ... that ... [Ms. Chambers] will still get significant head
injuries”). Lastly, Mr. Lewis compared Ms. Chambers’ impact speed after initiating her
emergency braking with that endorsed during the crash testing. (Doc. 164-2) at 34.

These opinions illustrate that Mr. Lewis went beyond merely demonstrating the relevant
concepts with the use of the test vehicles. Rather, he directly contrasted the tests with Ms.
Chambers’ collision—an inferential exercise he may only present before the jury if the
experiments and the accident occurred under similar circumstances. Because he does not allege

that such conditions existed, this evidence is inadmissible as an accident “reconstruction.”

 

1. The Court notes that while Wabash claims Ms. Hauck’s experts relied on dissimilar
crash testing, it proceeded to analyze only one expert’s opinion, that of Mr. Lewis. See (Doc.
156) at 7.

11
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 12 of 25

Notwithstanding this conclusion, the dissimilar testing may still be used if tailored to fit
within its proper scope, to illustrate Mr. Lewis’ opinions. If Ms. Hauck utilizes this evidence
before the jury, she must carefully elicit Mr. Lewis’ testimony for the narrow purpose of
demonstrating his opinions, rather than recreating the accident. Anything beyond this purpose is
inconsistent with the Federal Rules of Evidence and Daubert standards of reliability. In addition,
if Mr. Lewis references the accident demonstration during his testimony, Ms. Hauck must submit
a jury instruction that explains the proper use and scope of this evidence. See Gilbert, 989 F.2d
at 402 (explaining jury should be instructed on proper use of demonstration evidence).

Wabash’s objection on this evidence, therefore, is granted in part and denied in part.
G. Proof of Concept Design

Next, Wabash argues that its “proof of concept” side underride protector cannot be
admitted to support Ms. Hauck’s contention that a feasible alternative design existed. (Doc. 156)
at 8. In support, Wabash asserts that this design cannot prevent underride collisions because it is
not commercially available for purchase or production. Jd. In response, Ms. Hauck asserts that
Wabash’s underride protector “has been physically built, displayed at a commercial vehicle
show[,] and crash tested.” (Doc. 159) at 6. Moreover, Ms. Hauck contends that “each
component that makes up the [underride protector] was available at the time the subject trailer
was manufactured, and Wabash has demonstrated its ability to equip its trailers with these
guards.” Id. at 6-7.

This Court outlined the standard of admissibility for feasible alternative designs in its
prior Memorandum Opinion and Order. (Doc. 173). In its Order, the Court opined that “the
side-guard attachment for tractor-trailers remains a relatively new concept, not widely used in the

industry, and complicated in design.” Jd. at 14. Furthermore, the Court explained that “merely

12
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 13 of 25

because the materials existed to craft these products,” does not demonstrate that a “logical nexus
[exists] to conclude that such a device was technologically feasible.” Jd. at 16.

Like Mr. Ponder’s design, Wabash’s prototype suffers from the same “lack of market
availability” and “limited real-life consumer crash testing.” Jd. at 13. Principally, the design is
not available for purchase and has collected limited crash-worthiness data from use on the road.
Instead, like the unconstructed and limited-use designs crafted by Dr. Batzer and Mr. Ponder,
Wabash’s design prototype fails admissibility and reliability standards as required by Daubert.
See id. at 9 (explaining Daubert standard for admissibility of scientific evidence). For these
reasons, and the reasons further explained in this Court’s prior Memorandum Opinion and Order,
Wabash’s side underride protector may not be proffered as a feasible alternative design to
support Ms. Hauck’s products liability claim. See (Doc. 173).

H. Evidence of Unconstructed Designs

Next, Wabash argues for exclusion of “evidence regarding alternative designs that have
not been constructed.” (Doc. 156) at 9. In support, Wabash contends that Ms. Hauck relies on
“designs [that] exist only in patent applications and conceptual design drawings” which have not
“been tested aside from computer simulations and calculations.” Jd. In crafting this argument,
Wabash does not indicate which designs it is referring to, or what specific evidence it seeks to
exclude. See id. Instead, Wabash’s contention appears as a “catch-all” argument, attempting to
exclude all “other” evidence of alternative designs Ms. Hauck may proffer.

The Court is strained to accept a generalized or blanket assertion that all “other designs”
must be excluded from the jury’s purview. Indeed, before reaching a conclusion on
admissibility, the Court must assess the specific scientific and engineering principles applied to

the design. See United States v. Rodriguez-Felix, 450 F.3d 1117, 1123 (10th Cir. 2006)

13
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 14 of 25

(directing that court “must assess the reasoning and methodology underlying the expert’s
opinion”). Absent any indication of the designs Wabash is referring to, the Court is unable to
conduct the requisite inquiry to determine whether the evidence is relevant and reliable.

In her response, Ms. Hauck construes Wabash’s contention as addressing the designs
proffered by Dr. Batzer. See (Doc. 159) at 7-8 (listing “three reasons” why Wabash’s argument
to exclude Dr. Batzer’s design prototype fails). This Court, however, has already discussed the
admissibility of Dr. Batzer’s designs at length in its Memorandum Opinion and Order (Doc.
173). The Court ultimately concluded that Dr. Batzer’s design prototype is unreliable and, thus,
inadmissible before the jury. (Doc. 173).

Therefore, to the extent that Wabash argues Dr. Batzer’s design is inadmissible, this
claim is properly denied as moot. Moreover, the additional designs that Wabash asserts are
unreliable lack specificity and development; thus, this Court cannot conduct a meaningful
Daubert review. As a result, any “catch-all” inadmissibility Wabash proclaims is likewise
properly denied.

I. Designs that Post-date Trailer’s Manufacture

In its Motion, Wabash next argues that the alternative designs Ms. Hauck relies on “post-
dated” the trailer’s manufacture and, therefore, evidence of the designs cannot be introduced to
prove negligence or strict products liability. (Doc. 156) at 11-12. Wabash cites “four possible
alternative designs” it claims Ms. Hauck may rely on at trial. Jd. at 11. These designs include
Mr. Ponder’s Angel Wing, Dr. Batzer’s patented prototype, Wabash’s side underride protector,
and a protective barrier created by Strict Trailers. Id.

This Court has already excluded Mr. Ponder’s Angel Wing, Dr. Batzer’s design

prototype, and Wabash’s side underride protector on reliability grounds. See (Doc. 173); see

14
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 15 of 25

also supra § G. Proof of Concept Design. As a result, Wabash’s current contention for exclusion
of these designs on this alternative basis is denied as moot. Furthermore, the remaining fourth
and final design produced by Strict Trailers was created before the subject trailer was
manufactured. See id. (arguing that “[o]nly one design (created by Strict Trailers in 2000) pre-
dated the manufacture of the subject trailer”). Thus, Wabash’s current objection is inapplicable
to that design. For these reasons, the Court denies Wabash’s objection on this point.

J. Truck Trailer Manufacturers Association Statement

Next, Wabash seeks to prevent Ms. Hauck from introducing a statement made in 2000 by
the Truck Trailer Manufacturers Association President, Richard Bowling. (Doc. 156) at 14.
Specifically, Wabash requests exclusion of Mr. Bowling’s statement printed in a U.S. News and
World Report magazine, exclaiming, “‘we could do that,’ with regards to side guards in the year
2000.” Id.; see also (Doc. 144-2) at 38 (copy of 2000 U.S. News and World Report article and
Mr. Bowling’s quoted statement). Ms. Hauck attempts to introduce this statement through the
testimony of Mr. Ponder, who cited the excerpt in his affidavit. (Doc. 156) at 14; see also (Doc.
144-2) at 4 (Mr. Ponder’s affidavit quoting the article). In support, Ms. Hauck argues that Mr.
Bowling’s statement is admissible under Federal Rule of Evidence 703. (Doc. 159) at 12-13.
Ms. Hauck, therefore, requests that the Court admit the statement and include a jury instruction
on the scope of its applicability. Jd. at 13-14.

Under Federal Rule of Evidence 703, the proponent of an opinion may present otherwise
inadmissible evidence relied on by an expert, if: (1) experts in the particular field would
reasonably rely on those kinds of facts or data; and (2) the probative value in helping the jury
evaluate the opinion substantially outweighs its prejudicial effect. Under the first factor, a court

should consider whether a professional in the expert’s field would consider the information from

15
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 16 of 25

among his “numerous sources and [] considerable variety” in proffering his opinion. Fed. R.
Evid. 703, Advisory Comm. Notes. For example, a physician may reasonably base his diagnosis
on “statements by patients and relatives, reports and opinions from nurses, technicians and other
doctors, hospital records, and X rays.” Jd. Similarly, an engineer may reasonably be expected to
“rely on the measurements and opinions of other engineers,” in analyzing the pertinent materials
and rendering his final opinion. Fava v. Liberty Mutual Ins. Corp., 2018 WL 4510255, at *5
(D.N.M.) (Johnson, J.). In both these instances, the underlying facts and data relied on by the
experts are admissible under Rule 703.

Conversely, Rule 703 advises that “statements of bystanders” regarding the “point of
impact in an automobile collision” would not satisfy this “reasonable reliance” requirement.
Fed. R. Evid. 703, Advisory Comm. Notes 1972 Amends. Likewise, the Tenth Circuit opined
that a plaintiffs version of events, regarding the scope of care a doctor offered his patient, “was
not the kind of fact upon which experts in the particular field would reasonably rely.” Greig v.
Botros, 525 Fed. Appx. 781, 791 (10th Cir. 2013) (explaining that doctor could be expected to
rely on “medical records, as opposed to [p]laintiff’s ‘understanding’”). In Grieg, therefore, the
Tenth Circuit affirmed the lower court’s holding that a “[p]laintiff should not be permitted to
circumvent the Federal Rules of Evidence by presenting otherwise inadmissible evidence
through ... an expert witness.” Jd.

Here, under the first factor, the Court does not accept that mechanical engineers
ordinarily rely on 2000 U.S. News and World Report excerpts to proffer a professional opinion.
Indeed, after combing hundreds of pages of scholarly literature supplied by the parties, and the
sources cited in the experts’ reports, the only references to magazine and newspaper articles

appear in Plaintiff’s expert reports, authored by Mr. Ponder and Dr. Batzer. See e.g., (Doc. 136-

16
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 17 of 25

3) at 6 (citing 1999 PBS and 2017 Today Show segments); (Doc. 136-5) at 6, 8 (citing 2015
Detroit News and 2000 WebMD articles); (Doc. 136-7) at 2 (citing 2017 NBC News article).
The magazine article at issue is more akin to the statements of bystanders and plaintiff's
testimonial rejected by the Federal Rules, rather than the medical and engineering opinions that
were accepted under the same framework. Simply put, the Court is not persuaded that
mechanical engineers generally rely on magazine articles in proffering their professional
opinions.

Even assuming arguendo that the first factor of Rule 703 is satisfied, however, Ms.
Hauck has not satisfied the second. Indeed, Wabash has alleged colorable claims of unfair
prejudice if Mr. Bowling’s statement is admitted for review by the jury. See (Doc. 164) at 9.
Namely, the statement is now 21 years old, is proffered by an individual that is neither a party
nor otherwise involved in this case, and it lacks any independent or objective assurance of its
veracity. Taken together, these facts demonstrate the potential unreliability of the statement and
the inability of Wabash to elicit further information from Mr. Bowling on the statement’s context
or intended purpose. Ms. Hauck has not demonstrated that any probative value gained from
admitting the statement substantially outweighs this prejudice.

The U.S. News and World Report article quoting Mr. Bowling is inadmissible under Rule
703. This conclusion is consistent with Rule 703, which imposes “a presumption against
disclosure to the jury of information used as the basis of an expert’s opinion and not admissible
for any substantive purpose[.]” Fed. R. Evid. 703, Advisory Comm. Notes 2000 Amends.

Wabash’s objection on this point, therefore, is sustained.

17
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 18 of 25

K. Accident Reconstruction Testimony

Wabash next requests that this Court prohibit Ms. Hauck from attacking the methodology
and calculations of its expert, Mr. Irwin. (Doc. 156) at 16. In support, Wabash explains that,
because Ms. Hauck failed to preserve the PT Cruiser, she should be prohibited from attacking
Mr. Irwin’s opinion based on his inability to personally examine the vehicle. Jd. Moreover,
Wabash claims that as an additional sanction for her spoliation of evidence, Ms. Hauck should be
prohibited from offering the opinion of her accident reconstructionist, Dennis O’Brien. Jd. at 17.
Ms. Hauck opposes Wabash’s request for punitive sanctions. (Doc. 159) at 14-15.

In its February 3, 2020, Memorandum Opinion and Order (Doc. 122) analyzing
Wabash’s Motion to Dismiss for Spoliation (Doc. 34), this Court extensively reviewed Ms.
Hauck’s loss of the PT Cruiser. First, the Court concluded that Ms. Hauck “breached her duty to
preserve the PT Cruiser.” (Doc. 122) at 13. Second, the Court analyzed whether Ms. Hauck’s
breach prejudiced Wabash in its defense of this case. Jd.

In its accompanying analysis, the Court explained that “if either the plaintiff, the
plaintiff's agents, or the plaintiff's expert viewed the spoliation evidence prior to its spoliation,
prejudice to the defendant occurs if the photographic/documentary evidence related to the
spoliated evidence fails to capture the relevant characteristics of the spoliated evidence so that a
defendant’s expert relying on that photographic/documentary evidence can only render a
speculative opinion.” (Doc. 122) at 19 (citing inter alia, Burlington N. & Santa Fe Ry. Co. v.
Grant, 505 F.3d 1013, 1032 (10th Cir. 2007); Jordan F. Miller Corp. v. Mid-Continent Aircraft
Serv., Inc., 1998 WL 68879 (10th Cir.)). Ultimately, the Court concluded that Wabash “ha[d]

not carried its burden [in] demonstrating that the spoliation of the PT Cruiser actually prejudices

18
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 19 of 25

[its] ability to defend this case.” Jd. at 21. As a result, the Court denied Wabash’s Motion to
Dismiss for Spoliation (Doc. 34). Jd.

The Court reiterates that Ms. Hauck breached her duty to preserve the PT Cruiser for
Wabash’s inspection. See id. at 13. However, any sanction imposed for a plaintiff's spoliation
of evidence must be proportionate to the prejudice suffered by “the adverse party [from] the
destruction of the evidence.” Jd. at 11-12 (citing Turner v. Pub. Serv. Co. of Colorado, 563 F.3d
1136, 1149 (10th Cir. 2009)); see also Mariposa Farms, LLC v. Westfalia-Surge, Inc., 2005 WL
8164175, at *2 (D.N.M.) (explaining that “[i]n determining the sanction to be imposed for
spoliation, there are three factors to consider: (1) the degree of fault of the party who ...
destroyed the evidence; (2) the degree of prejudice suffered by the opposing party; and (3)
whether there is a lesser sanction that will avoid substantial unfairness to the opposing party yet
serve to deter such conduct by others in the future”) (internal citations omitted). The Court has
determined that Wabash did not suffer serious prejudice and, thus, the imposition of severe
remedial or punitive sanctions is not appropriate. (Doc. 122) at 21.

As a result, the Court rejects Wabash’s request to exclude Mr. O’Brien from testifying.
This is a severe penalty that is not proportionate to the prejudice Wabash suffered. However, the
Court agrees with Wabash’s alternative sanction, that Ms. Hauck should be precluded “from
attacking [Mr.] Irwin’s calculation as speculative as a result of evidence that is missing because
of her own spoliation.” See (Doc. 164) at 11. For example, Ms. Hauck cannot attempt to lead
the jury to accept a negative inference because Mr. Irwin did not examine the vehicle. Instead,
because Ms. Hauck’s failure to preserve the vehicle inhibited Mr. Irwin’s examination, his

opinion shall not be attacked on this basis. See Mariposa Farms, LLC., 2005 WL 8164175, at

19
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 20 of 25

*2-3 (explaining that sanction should be proportionate to prejudice suffered and seek to “level
the playing field’”’ between parties).

In addition, Wabash may elicit testimony from Mr. Irwin that he was unable to examine
the vehicle because it was destroyed after Mr. O’Brien conducted his review. This information
ensures that if jurors are inclined to afford Mr. Irwin’s opinion less weight, or otherwise attach a
negative inference to the fact that he did not personally examine the vehicle, they understand that
such an option was not available to him. See U.S. Commodity Futures Trading Comm. v.
Gramalegui, 2017 WL 2570022, at *4 (D. Colo.) (explaining that “sanction to be applied needs
to be one which is appropriate to the truth-finding process”) (internal citation omitted).

Wabash’s request for sanctions is granted in part and denied in part. Specifically, Ms.
Hauck may not impeach or cross-examine Mr. Irwin on the weaknesses associated with his
report because of his inability to personally examine the accident vehicle. In addition, the Court
will allow Wabash to elicit testimony from Mr. Irwin on why he was unable to examine the PT
Cruiser, to negate any possible prejudice that could arise from this missing evidence. In all other
respects, Wabash’s request is denied.

L. “Wall of Light” Testimony

Wabash next requests that the Court exclude Mr. O’Brien’s testimony regarding the “wall
of light” that obstructed Ms. Chambers’ vision preceding the accident. (Doc. 156) at 17.

Wabash makes two arguments in support of this claim. /d. at 17-19. First, Wabash contends that
Mr. O’Brien’s testimony does not “qualify as proper expert opinion testimony” because any juror
who has “driven in the dark” could reach the conclusions that he offers. Jd. at 18-19. Second,

Wabash alleges that Mr. O’Brien’s testimony is unreliable. Jd. at 17-18.

20
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 21 of 25

Mr. O’Brien, a certified forensic crash specialist, submitted three reports in support of his
findings, the first of which was authored on November 7, 2018. (Doc. 156-8) at 3. In his initial
report, Mr. O’Brien opined that “[Ms.] Chambers was traveling at a max speed of approximately
40 mph in a posted 55 mph zone at the start of the pre-impact skid marks ... [and] [t]his speed ...
could indicate that [Ms.] Chambers slowed her vehicle down ... as she approached the stationary
or slow moving [trailer] that was in the approaching lane of travel with its headlights illuminated
directly at her.” Jd. at 6. Moreover, Mr. O’Brien explained that “there could have been a
diminished amount of light from the [vehicle’s] headlights that was reflected back to Ms.
Chambers as she traveled toward the impact through the wall of light...” Jd.

On the following page, Mr. O’Brien explained the impact angle of Ms. Chambers’
vehicle and the trailer, the braking and impact speeds at the time of the collision, the delta-v
force, and the skid-mark distance across the roadway. Jd. at 7. These findings are beyond the
scope of what a lay juror could deduce in the absence of expert testimony. See, e.g., id. at 7
(explaining that Ms. Chambers “initiated emergency braking from approximately 40 mph and
skidded to an impact speed of approximately 27 mph in under 1 second (0.82 seconds), and
experienced a delta-v of approximately 27 mph’); id. (explaining trailer angle of 40 degrees and
impact angle of 320 degrees). As a forensic accident reconstructionist, Mr. O’Brien’s testimony
is helpful in illustrating the accident and the accompanying circumstances for the jury. See Fed.
R. Evid. 702(a) (explaining expert witness should possess “specialized knowledge” to “help the
trier of fact [] understand the evidence”). Therefore, Wabash’s objection on this point is denied.

In addition, Mr. O’Brien’s report is supported by reliable citations and evidence. See
(Doc. 156-8) at 5-7. Particularly, Mr. O’Brien cites Institute of Police Technology and

Management reports, diagrams he constructed of the accident circumstances, analyses of the

21
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 22 of 25

“speed of the vehicle” and the “speed lost by the vehicle,” forensic engineering articles, “the
angle between the light beam and the perpendicular face of the reflective surface,” the overlay of
the angles and the vehicle’s damage, the “impact speed” of the vehicle as determined “according
to the methodology” established in research studies, and a “Forensic Aspects of Driver
Perception and Response” article. Jd. Wabash does not contend that any of these underlying
methodologies or reports are unreliable or erroneously drafted. As a result, the Court likewise
denies Wabash’s request to exclude Mr. O’Brien’s report as unreliable pursuant to Daubert and
its progeny. The entirety of Wabash’s objection on this point, therefore, is denied.
M. Government Accountability Office Report

Next, Wabash requests the Court enter a preliminary ruling admitting a Government
Accountability Office Report into evidence, under Rules 803(8). (Doc. 156) at 19-20. In
response, Ms. Hauck asserts that Wabash failed to disclose the Report pursuant to its duty to
disclose under Rule 26. Jd. at 19. Instead, Ms. Hauck asserts that Wabash first disclosed the
Report during Mr. Ponder’s deposition. Jd. Moreover, Ms. Hauck claims, the Report is
inadmissible hearsay. Jd. For these reasons, Ms. Hauck objects to admission of the Report. Jd.

In combatting Ms. Hauck’s contention, Wabash asserts that it was not required to
disclose the Report during the exchange of Rule 26 discovery because it intends to utilize the
Report as impeachment evidence. (Doc. 164) at 12. As this Court previously explained, a party
may introduce evidence for the first time during a deposition, so long as its use is limited to
impeachment purposes at trial. See Fed. R. Civ. Pro. 26(a)(1)(A)(ii) (explaining disclosure
requirements for impeachment evidence). Accordingly, just as Ms. Hauck may utilize the

lobbying reports disclosed during Mr. Ponder’s deposition, so too can Wabash introduce this

22
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 23 of 25

evidence for purposes of impeachment at trial. See id. Any purpose beyond impeachment,
however, is inadmissible because the Report was not otherwise disclosed.

Next, in anticipation of Ms. Hauck’s objection at trial, Wabash requests that the Court
issue a ruling that the Report is admissible under a Rule 803 hearsay exception. (Doc. 156) at
19. Pursuant to Rule 803(8), a “record or statement of a public office” is excluded by the rule
against hearsay if “(A) it sets out: (i) the office’s activities; (ii) a matter observed while under a
legal duty to report ... or; (iti) factual findings from a legally authorized investigation; and (B)
the opponent does not show that the source of information or other circumstances indicate a lack
of trustworthiness.”

Two of these requirements are readily satisfied. First, the Report is authored by the
United States Government Accountability Office, thus satisfying the requirement that it be
drafted by a “public office.” (Doc. 156-10) at 2. Second, Ms. Hauck does not attempt to argue
that the Report “‘show[s] that the source of information or other circumstances indicate a lack of
trustworthiness,” and the Court finds no indication to believe the report lacks candor. Therefore,
the only inquiry remaining for the Report’s admission under Rule 803(8) pertains to its contents.

In pertinent part, the Report explains that it was drafted for “congressional requestors,”
specifically, Senators Marco Rubio and Kristen Gillibrand, among others, to “review data on
truck underride crashes and information on underride guards.” Jd. at 3. The Report then sets
forth its factual findings, its examination of underride crash fatalities, current underride guards
on the market, and its conclusions. Jd. at 4-32. The Report also offers recommendations to the
Senators on moving forward with drafting legislation or taking congressional action. Jd. at 33.
From this review, the Court is satisfied that the Report diligently sets forth “factual findings

from a legally authorized investigation” in compliance with Rule 803(8).

23
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 24 of 25

Accordingly, the Court concludes that the Report is admissible as a hearsay exception
under Rule 803(8). Furthermore, Wabash may only introduce the Report for purposes of
impeachment, because it was not otherwise disclosed during discovery. This requirement
notwithstanding, the Court grants Wabash’s request for admission of the Report under Rule
803(8).

III. Conclusion
In conclusion, the Court grants in part and denies in part Wabash’s Motion in Limine
(Doc. 156). Specifically, the Court:

(1) denies as moot Wabash’s request to exclude evidence of Mr. Ponder’s Angel Wing design,
Ivy Chambers’ damages, and designs that “post-date” the manufacture of the trailer;

(2) grants without objection Wabash’s request to exclude evidence of the “cost-benefit
analysis” to measure Ms. Chambers’ life;

(3) grants Wabash’s request to exclude the U.S. News and World Report magazine excerpt,
and its request to admit the Government Accountability Office report;

(4) denies Wabash’s request to exclude evidence of its wealth, other unconstructed designs,
and Mr. O’Brien’s “wall of light” testimony; and

(5) grants in part and denies in part Wabash’s request to exclude evidence of its lobbying
efforts, dissimilar crash testing, proof of concept design, and accident reconstruction
evidence.

The Court concludes that the evidence of lobbying Mr. Ponder first disclosed during his

deposition is only admissible for purposes of impeachment. The remaining evidence of
Wabash’s lobbying efforts, however, is admissible. Moreover, Ms. Hauck cannot utilize the

crash testing identified in Mr. Lewis’ report as reconstruction evidence. Instead, because of its

24
Case 1:18-cv-00471-KG-LF Document176 Filed 06/09/21 Page 25 of 25

dissimilarity, this evidence is limited to use as an illustration. In addition, Wabash’s proof of
concept design is unreliable under Daubert. This evidence, therefore, may not be introduced as a
feasible alternative design. Lastly, Ms. Hauck may not elicit testimony to discredit Mr. Irwin’s
report because of his inability to inspect the accident vehicle. Conversely, Wabash may admit
evidence that the vehicle was destroyed after Mr. O’Brien inspected it, thus, stripping Mr. Irwin
of the opportunity for personal review.

IT IS ORDERED.

 

25
